POSNER, Chief Judge.
This is an appeal from the denial (reported at 9 F.Supp.2d 1033 (W.D.Wis.1998)) of a motion for a preliminary injunction against the enforcement of a recently enacted Wisconsin statute that decrees life imprisonment for anyone who performs a “partial birth abortion.” Wis. Stat. §§ 939.50(3)(a), 940.16(2). We stayed both the enforcement of the statute and further proceedings in the district court pending the decision of this appeal.
The statute defines a partial birth abortion as “an abortion in which a person partially *465vaginally delivers a living child, causes the death of the partially delivered child with the intent to kill the child, and then completes the delivery of the child.” § 940.16(l)(b). The statute defines “child” to mean “a human being from the time of fertilization,” § 940.16(l)(a), and the parties assume that “living” means having a heartbeat. Hence a partial birth abortion is criminal even if the fetus is not yet viable (that is, couldn’t survive outside of the womb), provided that it has a heartbeat. The only exception to the statutory prohibition is where the partial birth abortion is “necessary to save the life of the [mother].” § 940.16(3).
The Wisconsin branch of Planned Parenthood, plus several physicians who perform abortions in Wisconsin, brought suit against the state’s attorney general and other state law enforcement officials to enjoin the enforcement of the new statute, contending that it violates the Fourteenth Amendment. One of the plaintiff physicians regularly though infrequently performs the type of abortion variously termed “intact dilation and evacuation,” “dilation and extraction,” and (the term we’ll use) “D & X.” The others would like the option to consider performing it should the condition of a patient so warrant. The standing of the physician plaintiffs, and of Planned Parenthood as the owner of abortion clinics in Wisconsin, to maintain this suit is not open to question. Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 62, 96 S.Ct. 2831, 49 L.Ed.2d 788 (1976); Doe v. Bolton, 410 U.S. 179, 188-89, 93 S.Ct. 739, 35 L.Ed.2d 201 (1973). Not so the standing of the intervening defendants, two husbands of pregnant women, to be parties to the suit. As these men are passionately opposed to abortion of any kind and do not suggest that their wives disagree with them about the issue and so might consider undergoing a D & X, they have no significant interest in this litigation other than an ideological one. A purely ideological interest is not an adequate basis for standing to sue in a federal court, Diamond v. Charles, 476 U.S. 54, 67, 106 S.Ct. 1697, 90 L.Ed.2d 48 (1986); United States v. SCRAP, 412 U.S. 669, 687, 93 S.Ct. 2405, 37 L.Ed.2d 254 (1973); Sierra Club v. Morton, 405 U.S. 727, 739 — 40, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972) — and we require such standing of all would-be intervenors. Solid Waste Agency v. U.S. Army Corps of Engineers, 101 F.3d 503, 507 (7th Cir.1996). If these men have standing to oppose a challenge to the partial abortion law, then any potential beneficiary of a statute could intervene in any suit challenging the statute’s scope or validity, something no one believes. We add that there is nothing to suggest that the state is not an adequate representative of the intervenors’ interests.
We turn from standing to the merits. The decision whether to grant a preliminary injunction requires consideration both of the likelihood that the plaintiff will win when the case is tried in full and of the relative harms to the parties of granting or denying the injunction. The stronger the likelihood that the plaintiff will win, the less of a showing he need make that the denial of the preliminary injunction would hurt him more than granting it would hurt the defendant. Hetreed v. Allstate Ins. Co., 135 F.3d 1155, 1158 (7th Cir.1998); American Hospital Supply Corp. v. Hospital Products Ltd., 780 F.2d 589, 593 (7th Cir.1986); EEOC v. Astra USA, Inc., 94 F.3d 738, 743 (1st Cir.1996); cf. Michigan Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir.1991). If the defendant is very likely to lose, allowing him to continue in his probably unlawful course of conduct until the end of what may be protracted proceedings would give him a windfall.
The balancing of the imponderables involved in the decision whether to grant or deny a preliminary injunction is a task calling for a judgment based on the particulars of the individual case. The district judge’s decision is therefore entitled to considerable weight — the weight encapsulated in the concept of appellate review for “abuse of discretion.” Fleet Wholesale Supply Co. v. Remington Arms Co., 846 F.2d 1095, 1097 (7th Cir.1988); American Hospital Supply Corp. v. Hospital Products Ltd., supra, 780 F.2d at 595; Smith, Bucklin & Associates, Inc. v. Sonntag, 83 F.3d 476, 479 (D.C.Cir.1996). But when it is clear that the plaintiff is both highly likely to prevail when the case is tried *466in full and is more likely to be harmed by the denial of preliminary relief than the defendant is to be harmed by its grant, we reverse. Meridian Mutual Ins. Co. v. Meridian Ins. Group, Inc., 128 F.3d 1111, 1120-21 (7th Cir.1997); Kirkeby v. Furness, 52 F.3d 772, 774 (8th Cir.1995); see also Thomas & Betts Corp. v. Panduit Corp., 65 F.3d 654, 657-64 (7th Cir.1995); August Storck K.G. v. Nabisco, Inc., 59 F.3d 616, 619-20 (7th Cir. 1995). It should go without saying that in deciding these questions in this appeal we must, so far as it is humanly possible to do, lay to one side whatever personal reservations any of us may have either about abortion in general or about the decisions in which the Supreme Court has interpreted the Constitution as creating a right to abortion.
The origin of the statute challenged in this case is a paper by a physician describing the D & X method of abortion. Martin Haskell, “Dilation and Extraction for Late Second Trimester Abortion” (1992), reprinted in 139 Cong. Rec. E1092, 1993 WL 135664 (Apr. 28, 1993), and in The Partial-Birth Abortion Ban Act of 1995, Hearing before the S. Comm, on the Judiciary, 104th Cong., 1st Sess. 5 (Nov. 17,1995). The procedure is employed rarely (though how rarely we don’t know — there are no reliable statistics on this question), and usually only in late-term abortions (20 weeks or more). After the cervix (the mouth of the uterus), has been dilated, a process that can take several days, the D & X procedure is ready to begin. The physician draws the fetus out feet first. When only the fetus’s head remains in the uterus, the physician inserts a scissors into the base of the fetus’s brain, inserts a tube in the hole made by the scissors, and removes the contents of the skull by suction, causing the skull to collapse. The physician then completes the extraction of the now-dead fetus from the woman’s body, death having occurred while the body of the fetus was in the vagina.
The unpleasantness of the procedure (and perhaps the fact that the only reason Has-kell’s paper gave for it is that it can be performed on an outpatient basis with a local anesthetic — though this implies that it may be safer for the woman than alternative methods of abortion) has given rise to a host of state statutes, as well as to bills in Congress (two of which President Clinton has vetoed), designed to outlaw it. There are differences among these statutes (see, e.g., Women’s Medical Professional Corp. v. Voinovich, 130 F.3d 187 (6th Cir.1997), invalidating the Ohio statute), but we ignore them and confine our attention to the Wisconsin law. On the basis of the record compiled to date in this litigation' — a potentially important qualification, since the full trial may cast the facts in a different light — it is apparent that whatever may be the case with the other statutes, Wisconsin’s statute impermissibly burdens the constitutionally recognized right to an abortion in three respects.
First, it contains no exception for cases in which the fetus is not yet viable (that is, cannot survive outside the mother’s body); all that is required, as we noted, is that the fetus have a heartbeat, and that is well before viability. The fetal heartbeat is detectable at 6 weeks, Robert Berkow et al., The Merck Manual 1851 (16th ed.1993), while in the present state of medical technology the fetus may become viable as early as 20 weeks into the pregnancy or as late as 27 weeks (or later — and some terribly malformed fetuses never attain viability). Therefore some D & X abortions (a procedure employed from week 20 on) are likely to be of fetuses that are not yet viable but have a heartbeat and so are protected by the statute. The statutory prohibition of aborting such fetuses — a prohibition that, remember, allows as the sole exception cases in which the mother’s life is at stake — is unconstitutional.
Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), allowed states to regulate abortion after the first trimester even though most second-trimester and some third trimester fetuses are not viable. But in Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992), the Supreme Court jettisoned the trimester framework of analysis and in the course of doing so ruled that government may not rely on its interest in the potential life of the fetus to interpose a significant obstacle to abortion before viabili*467ty. Id. at 846, 112 S.Ct. 2791. It may adopt measures that, while not preventing the pregnant woman from deciding whether to have an abortion, remind her of the gravity of the choice and the value of fetal life. Id. at 877-78, 899-900, 112 S.Ct. 2791 (plurality opinion, but expressing a view supported by a majority of the Justices). And it may adopt paternalistic measures for the protection of the mother’s health, as by requiring that only physicians be allowed to perform abortions. Mazurek v. Armstrong, 520 U.S. 968, 117 S.Ct. 1865, 138 L.Ed.2d 162 (1997) (per curiam). Although such a requirement might in principle pose a substantial obstacle to abortion, the record in Mazurek showed that it did not in fact. Id. 117 S.Ct. at 1866-67. But Wisconsin’s law cannot be defended by reference to either rationale. It does not seek to make the woman more informed. It emphatically does not protect her health — it endangers her health, as we are about to see. It does not protect fetal life, for it merely bans one method of abortion, leaving all others unregulated regardless of the stage the pregnancy has reached.
Second, the statute contains no exception for the ease in which a D & X, either before or after viability, is necessary for the preservation of the mother’s health. Even if the mother would become sterile if an alternative procedure were used (or if she' carried the fetus to term) — even if she would become paralyzed, or, as the state’s lawyer affirmed at argument, put at a risk though not a certainty of death — the physician who performed the abortion would still be guilty of a-crime that is punished as severely as Wisconsin, which does not have capital punishment, punishes murder. The Supreme Court has made clear that even a law limited to viable fetuses, as Wisconsin’s is not, must make an exception “for pregnancies which endanger the woman’s life or health.” Planned Parenthood of Southeastern Pennsylvania v. Casey, supra, 505 U.S. at 846, 112 S.Ct. 2791; Women’s Medical Professional Corp. v. Voinovich, supra, 130 F.3d at 209; Jane L. v. Bangerter, 61 F.3d 1493, 1504 (10th Cir. 1995), rev’d on other grounds under the name Leavitt v. Jane L., 518 U.S. 137, 116 S.Ct. 2068, 135 L.Ed.2d 443 (1996) (per cu-riam). Wisconsin’s law contains no such exception, no matter how grave the threat to the woman’s health short of a certainty of death.
The state tells us that there is no need for such an exception because there is no pregnancy in which an equally safe alternative procedure is not available. There is indeed always an alternative form of abortion to a D & X. But the alternative may not always be the best from the standpoint of the mother’s health. The most common methods of late-term abortion (the only stage at which a D & X would be considered) are, first, medical induction, and, second, dilation and evacuation (D & E). In the most common form of induction, the physician injects into the uterus a substance designed both to kill the fetus and to induce labor, which will cause the fetus to be expelled. Less commonly, the physician will use a drug that merely induces labor, in which event the contractions will usually kill the fetus but in a few cases will (unintentionally, of course) produce a live birth. The most common alternative to induction is dilation and evacuation (D & E), the standard second-trimester method of abortion but sometimes employed later, often in conjunction with induction. D & E involves killing the fetus in the womb either by injecting a lethal drug into the fetus or by crushing its skull and removing the dead fetus (often piecemeal) with instruments. See generally Warren M. Hern, AboHion Practice 122-60 (1984); Mokhtar Toppozada, “Terminations of Pregnancy After 14 Weeks,” in Modem Methods of Inducing Abortion 70 (David T. Baird, David A. Grimes & Paul F.A. Van Look eds. 1995).
Both induction and D & E pose risks to the mother. Induction, involving as it does labor, creates some of the same risks as childbirth itself (though presumably fewer because the labor involved in induction occurs earlier in the pregnancy), as well as a risk of injury from the drugs that are used. And when a nonlethal drug is used to induce the labor, the fetus may be born alive. D & E creates a risk of perforating the uterus and of leaving pieces of the fetus in the uterus, which may cause serious infection. The larger the fetus, the greater these risks. The D & X procedure is a variant of D & E *468designed to avoid both labor and the occasional failures of induction as a method of aborting the fetus, while also avoiding the potential complications of a D & E.
For some women, it may be the safest procedure. So at least the plaintiff physicians believe, and these beliefs are detailed in affidavits submitted in the district court. This is also the opinion of the most reputable medical authorities in the United States to have addressed the issue: the American Medical Association and the American College of Obstetricians and Gynecologists. See AMA, Report 26 of the Board of Trustees (1997); ACOG, Statement on Intact Dilation and Extraction (1997). It is true that the AMA has endorsed one of the federal partial-birth abortion bills (see its May 20, 1997, press release entitled “AMA Supports H.R. 1122 as Amended”), H.R. 1122, 105th Cong., 1st Sess. (1997) (as amended by the Senate that day). But the bill contains a number of safeguards absent from Wisconsin’s law and in endorsing the bill the AMA did not retract the views expressed in Report 26.
The opinion of the medical authorities that for some women in some circumstances a D & X may be the safest procedure is just that, an opinion, or if you will a speculation, because the procedure has not been studied systematically, maybe because of its infrequency, novelty, and controversiality. But responsible medical opinion is often in advance of clinical trials, which may take many years to complete. Against the informed though not infallible opinion of the medical establishment the defendants offer only the virtually word-for-word-identical affidavits of five physicians. Insofar as they address the question of safety or health at all, these physicians make only two points, and make them without elaboration or supporting reasons. The first is that there are as yet no peer-reviewed, scientific studies of the relative safety of the D & X procedure, which is true but of little significance in itself, for the reason just noted. The second point, which mixes statutory interpretation with medical opinion, is that “in every situation where the life of the mother is not at risk — an exception permitted by the [Wisconsin] Act — the proposed procedure may be safely varied to avoid the prohibitions of the Act ... and/or commonly used, safe alternative abortion procedures may be used.” The premise of this crucial assertion is false. The statute contains no exception for cases in which the life of the mother is merely “at risk.” These physicians nowhere state that in every pregnancy there is an alternative procedure that will protect the health of the mother as effectively as a D & X would do. Their affidavits are thus no evidence at all concerning the health implications of banning the procedure, and leave the balance of evidence on the issue of health decisively inclined in favor of the plaintiffs.
Wisconsin law, following the Casey decision, forbids performing an abortion after the fetus has become viable unless the life or health of the mother is in jeopardy. Wis. Stat. § 940.15(3); see 505 U.S. at 879, 112 S.Ct. 2791. This means that the universe of lawful late-term abortions in Wisconsin is largely (not entirely, because some late-term abortions are of nonviable fetuses) confined to ones in which there is a health risk. These are precisely the cases in which it is most important for the woman’s health that the physician have the maximum latitude to choose the procedure that is best in the particular circumstances.
Wisconsin is taking chances of unknown magnitude with the health of pregnant women. This the.Supreme Court’s decisions do not permit. Those decisions require that maternal health be the physician’s paramount concern. Thornburgh v. American College of Obstetricians & Gynecologists, 476 U.S. 747, 768-69, 106 S.Ct. 2169, 90 L.Ed.2d 779 (1986); Colautti v. Franklin, 439 U.S. 379, 400, 99 S.Ct. 675, 58 L.Ed.2d 596 (1979); Planned Parenthood of Central Missouri v. Danforth, supra, 428 U.S. at 78-79, 96 S.Ct. 2831. It is true that Casey permits the state to trade off a de minimis risk to the mother’s health against an interest in fetal life. Planned Parenthood of Southeastern Pennsylvania v. Casey, supra, 505 U.S. at 885-96, 112 S.Ct. 2791. But here there is no interest in fetal life. Casey upheld a 24-hour waiting-period requirement, the intention of which was to encourage the woman to reth*469ink her decision to have an abortion. This case involves merely the method of abortion.
Nor is it clear that the risk is slight for all women; and in this respect the fact that the procedure is rare is irrelevant. A woman whose health depends on it will not be comforted to learn that Wisconsin has decided to ban the procedure because only a few women need it and so the state can make a low-cost statement of opposition to abortion rights.
Third, the statute is vague. Fearful of creating loopholes, Wisconsin decided not to forbid the specific procedure described by Dr. Haskell but to adopt a more sweeping prohibition. Loopholes are an entirely legitimate concern of legislatures, and despite much judge and lawyer talk about the imperative of clarity in criminal legislation, criminal laws are rarely struck down on grounds of vagueness; vagueness is recognized to be necessary to make criminal laws fully effective. 1 Wayne R. LaFave & Austin W. Scott, Substantive Criminal Law § 2.3(a), p. 128 (1986). It becomes a graver concern when it operates to deter the exercise of constitutional rights. Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982); Colautti v. Franklin, supra, 439 U.S. at 391, 99 S.Ct. 675; John C. Jeffries, “Legality, Vagueness, and the Construction of Penal Statutes,” 71 Va. L. Rev. 189, 196 (1985); Note, “The Void-for-Vagueness Doctrine in the Supreme Court,” 109 U. Pa. L. Rev. 67, 75 (1960). When vague statutes prescribe heavy penalties for violation, rational people avoid any conduct that might be thought to fall within the statute’s scope, even if in an error free litigation the conduct would be sure to be found constitutionally protected. Hence a statute that punishes a class of constitutionally punishable abortions so vaguely that it makes doctors afraid to perform constitutionally permissible abortions is quite likely to infringe constitutional rights. Colautti v. Franklin, supra, 439 U.S. at 390-401, 99 S.Ct. 675; Charles v. Daley, 749 F.2d 452, 460 (7th Cir.1984); Women’s Medical Professional Corp. v. Voinovich, supra, 130 F.3d at 203. Wisconsin’s partial birth abortion statute is such a statute, especially given the severity of the punishment for violation. The threat of life imprisonment is bound to induce doctors to give the core of the statutory prohibition a wide berth. As a result, pregnant women in Wisconsin may find it impossible to obtain any type of abortion that might conceivably though mistakenly be held in a prosecution of the physician to be a partial birth abortion.
The statute does not define any of its terms except “child.” But it must be read in light of the definition of “intentionally” elsewhere in Wisconsin criminal-law statutes as either acting purposely to accomplish the forbidden end or being “aware that [one’s] conduct is practically certain to cause that result.” Wis. Stat. § 939.23(3). As glossed by the case law in Wisconsin and elsewhere, this definition is satisfied by conduct carrying a known high risk of the forbidden result even if that result is not desired. See State v. Gould, 56 Wis.2d 808, 202 N.W.2d 903, 906 (Wis.1973); State v. McCarter, 36 Wis.2d 608, 153 N.W.2d 527, 529 (Wis. 1967); United States v. United States Gypsum Co., 438 U.S. 422, 444-46, 98 S.Ct. 2864, 57 L.Ed.2d 854 (1978); Smith v. Farley, 59 F.3d 659, 663 (7th Cir.1995); United States v. McAnally, 666 F.2d 1116, 1119 (7th Cir.1981); 1 LaFave & Scott, supra, § 3.5(a)-(c), pp. 304-11. The district court gave an example, finding on the basis of uncontradicted evidence that in some instances of medical induction the fetus still has a heartbeat when it enters the birth canal. If so, often death will occur there. Perhaps, therefore, a Wisconsin court would allow a jury to find that a physician who performed medical induction on a regular basis (as one of the plaintiffs does) was “practically certain” that he was causing a certain number of fetuses to die in the birth canal. Or perhaps not. But even if the probability of prosecution and conviction of such physicians is small, it doesn’t take a high probability of such consequences to have a deterrent effect when the penalty upon conviction is life in prison.
The state’s argument that induced labor is not a form of physician-assisted delivery has no support in the statute and is contrary to common usage. Often labor is induced by a physician when a pregnant woman reaches the end of her term and fails to go into labor *470spontaneously, or earlier if the health of the mother or fetus would be endangered by waiting.
The statute’s infirmities are magnified by the difficulty that the state’s lawyers have had in explaining what interest the statute is designed to protect. Even if the standard for judicial review of state abortion laws challenged under the due process clause of the Fourteenth Amendment were merely that of rational relation to a legitimate state interest, Wisconsin’s partial birth statute would be in trouble. Not because states do not have legitimate interests in the regulation of abortion, especially late-term abortions, but because the Wisconsin statute does not seem rationally related to any of those interests, and in particular to the interest in the preservation of fetal life. If the state is right that there is always an equally safe alternative form of abortion to a partial birth abortion, then the statute cannot discourage abortions' — cannot save any fetuses — but can merely shift their locus from the birth canal to the uterus. What interest has the state in such a shift? This is not a statute, like the one upheld in Casey, rationally designed to protect fetal life by making women think carefully about alternatives to abortion (such as completing the pregnancy and putting up the baby for adoption). It is not a statute designed to protect a woman’s health; on the contrary. And it can save fetuses only by endangering pregnant women, since the only time a woman denied a partial birth abortion will decide to carry the fetus to term is when the alternative methods of abortion would pose a greater risk to her. No argument is made, and we are not aware of any basis for such an argument, that if a fetus feels pain, the pain is worse when the fetus is killed in the birth canal than when death occurs a moment earlier in the womb. And therefore Wisconsin’s statute cannot be analogized to statutes that prohibit cruelty to animals.
Partial birth abortion is a gruesome procedure. But all abortion procedures, and indeed a vast number of surgical procedures unrelated to the reproductive process, including forms of cosmetic surgery that strike many people as frivolous, are bloody and horrible. It is difficult to see how anyone acquainted with abortion techniques (lucidly described in Alan F. Guttmacher & Irwin H. Kaiser, “The Genesis of Liberalized Abortion in New York: A Personal Insight,” in Abortion, Medicine, and the Law 546, 557-564 (4th ed., J. Douglas Butler & David F. Wal-bert eds., 1992)) could suppose partial birth abortion more gruesome than the alternatives that Wisconsin has not attempted to prohibit. In a first-trimester abortion the physician uses either surgical instruments or a suction pump to remove the fetus from the uterus. D & E, standard in a second-trimester abortion, routinely involves the crushing of the fetus’s cranium; and even in first-trimester abortion the fetus is sometimes removed piecemeal; “if a fetus beyond 10 weeks of age is recognized, the fragments should be reassembled to see if the fetus is essentially complete” because any fetal tissue remaining in the uterus could cause infection. Michael S. Burnhill, “Reducing the Risks of Pregnancy Termination,” in Prevention and Treatment of Contraceptive Failure: In Honor of Christopher Tiebze 141, 145 (Uta Landy & S.S. Ratnam eds.1986); see also Guttmacher & Kaiser, supra, at 558-560; David A. Grimes & Kenneth F. Schulz, “Morbidity and Mortality from Second-Trimester Abortions,” 30 J. Reproductive Medicine 505, 508 (1985). In the rare third-trimester abortion, the doctor may kill the fetus by injecting a chemical into the fetus’s heart or by drilling a hole in the fetus’s cranium and removing the fetus’s spinal fluid through the hole.
We do not question a state’s right to express moral indignation through its criminal law, Milner v. Apfel, 148 F.3d 812, 814 (7th Cir.1998), but of course that right is limited by the constitutional rights of the persons whose conduct the state seeks to punish. And we have difficulty understanding — and the state’s briefs and argument have made no effort to explain — how a rational legislature could sense a moral difference between the method of concededly lawful abortion described at the end of the preceding paragraph and the partial birth method that the statute forbids under penalty of life imprisonment.
*471Nor do we question the state’s right to regulate the practice of medicine. But when that right comes into collision with a constitutional right, the state has to give a reason for regulating medicine in a way that impairs the interest that the constitutional right seeks to protect. Obviously a state would not be permitted to justify a law forbidding black doctors to treat white patients on the ground that it was a regulation of medicine.
We also do not doubt that if in the course of a normal labor the mother asked her obstetrician to kill the baby in the birth canal and he did so, the state could criminalize this act as infanticide. Cf. Wis. Stat. § 940.05. But here, to repeat, the state has criminalized merely a procedure, and acknowledged the right to abort by an alternative procedure the same fetus whose death by partial birth abortion would subject the doctor to punishment as a murderer. So there is no issue of infanticide, of killing a live baby that is half-born.
The constitutional right to an abortion carries with it the right to perform medical procedures that many people find distasteful or worse. The singling out of the D & X procedure for anathematization seems arbitrary to the point of irrationality. Annexing the penalty of life imprisonment to a medical procedure that may be the safest alternative for women who have chosen abortion because of the risk that childbirth would pose to their health adds a note of the macabre to the Wisconsin statute, especially when we consider that physicians can insulate themselves from all legal risk by killing the fetus in útero. The only fetuses whom the statute will save are those whose mothers are afraid for reasons of health to undergo an alternative procedure to a partial birth abortion.
This question of just what interest of the state the partial birth abortion statute protects bears on the balance of harms involved in the decision whether to grant or deny preliminary relief against the statute. If that relief is denied and the statute is permitted to go back into force, a few fetuses will die in a manner different from what the physician would prefer and some women will be endangered; no fetuses will be saved unless physicians are deterred by threat of life imprisonment from performing any type of late-term abortion. The balance favors the grant of preliminary relief; the case for that relief becomes conclusive when the constitutional defects of the statute are considered.
The decision of the district court is reversed with directions to grant a preliminary injunction against the enforcement of the Wisconsin partial birth abortion statute and to dismiss the defendant intervenors as parties.
Reversed.